DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 02/10/2021.
Claims 19-23, 30, 32, 36-40, 90-95 and 97-98 are pending.
Claims 1-18, 24-29, 31, 33-35, 41-89 and 96 have been cancelled.
Claims 97-98 are added new.

Response to Arguments
Applicant’s arguments, see REMARKS Pages 15-21, filed 02/10/2021, with respect to the rejection(s) of claim(s) 19-23, 30, 32, 36-40, 90-95 and 97-98 under 35 USC 102(a)(2) and 35 USC 103 have been considered, but they are not persuasive.
The Applicant presented argument that NAM fails to disclose “… wherein the time-frequency resource structure comprises at least one of a reserved resource structure or a sensed resource structure, and the reserved resource structure comprises at least one of: a reserved subframe, a reserved orthogonal frequency division multiplexing (OFDM) symbol, a reserved element (RE), a reserved subcarrier, a reserved resource block (RB) and a reserved RB group”, as recited in amended claim 19. (REMARKS, Page 17 of 20)


NAM (Fig. 19, Para [0215-0217]) again discloses multiple radio access technologies (RATs), LTE, Wi-Fi, and a New RAT, on licensed (reserve resources) or unlicensed spectrum (sensed resources); in FIG. 19, a "slice" can be interpreted as "subframes," "frames," (resource structure); (Para [0226-0227]) UE requests to be configured with one or more Multi-RAT slices upon initial connection to an anchor slice (reserve resource structure of a licensed band as evidenced by EINHAUS Para [0015-0018, 0021]); OFDM numerology includes subcarrier spacing, a length of cyclic prefix and a number of OFDM symbols in one SF (see also Para [0229-0230] disclosing OFDM numerology configuration), teaching “the reserved resource structure comprises at least one of: a reserved subframe, a reserved orthogonal frequency division multiplexing (OFDM) symbol, a reserved element (RE), a reserved subcarrier, a reserved resource block (RB) and a reserved RB group” as required by amended claim 19.
Therefore, amended claim 19 is rejected.

Dependent claims 20-23, 30, 32, 36-40, 90, 92-95 and 97 being dependent on claims 19 and 91 are also rejected for the same reason as above.

NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-22, 36-37, 40, 90-95 and 97-98 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Nam et al. (US20170201968 with priority of us-provisional-application US 62356216, of record, hereinafter ‘NAM') with evidence by Einhaus et al. (US20170353912, hereinafter ‘EINHAUS’).
claim 19, NAM teaches an information transmission method, comprising:
acquiring, by a user equipment UE, a self-contained structure, the self-contained structure comprising a time-frequency resource structure (Fig. 6 Frame structure 600, Para [0106, 0108-0110]: “slice” is a logical entity that is associated with numerology, MAC/RRC, and shared UL/DL time-frequency resources. Frame structure 600 illustrates for a network to support two slices - (FDM’ed, CDM’ed or SDM’ed) 610 and (TDM’ed, CDM’ed or SDM’ed) 650 (shared UL/DL time-frequency resources). A UE is configured in the higher layer (e.g., RRC), to Tx/Rx signals related to two slices, slice 1 is the eMBB slice 560a and slice 2 is the URLL slice 540a (of Fig. 5). (Para [0117]) Each of 630a/b and 670a/b/c (of Fig. 6 slices 610 and 650), corresponds to a single self-contained subframe (self-contained structure comprising a time-frequency resource structure) 610/615 for DL data transmission. See also Fig. 18, Para [0214] a self-contained subframe 1801 comprises DL control 1810, DL/UL data 1820a, 1820b, 1820c, guard 1830 and UL/DL control 1840. DL control 1810 can schedule UEs' DL/UL data 1820a, 1820b/c multiplexed in a FDM manner (supported in US 62356216 Page 32/53 Fig. 13)); and
sending or receiving, by the UE, data information according to the self-contained structure (Fig. 6, Para [0107]: Each of 630a/b and 670a/b/c, corresponds to a single self-contained subframe 610/615 for DL data transmission (receiving by the UE, data information according to the self-contained structure), in which uplink control signaling (A/N), 640a/b (sending by the UE, data information according to the self-contained structure), is multiplexed at the end of the subframe 610/615. (Para [0109]) UE is configured in the higher layer (e.g., RRC), to Tx/Rx signals related to the two 
wherein the time-frequency resource structure comprises at least one of a reserved resource structure or a sensed resource structure (Fig. 19, Para [0215-0217]: In some embodiments, multiple radio access technologies (RATs) coexist in one or more spectrum bands. In one such embodiment, LTE, Wi-Fi, and a New RAT are utilized by one or more operators on licensed (reserve resources) or unlicensed spectrum (sensed resources). FIG. 19 1900 illustrates a multi-radio access technology (RAT) operation according to embodiments of the present disclosure. As shown in FIG. 19 1900, the multi RAT operation 1900 comprises a LTE-compatible slice 1901, a multi-RAT slice 1902, and a new RAT-compatible slice 1903 (licensed reserve resource structure or unlicenced sensed resource structure). In FIG. 19 1900, a "slice" can be interpreted as "subframes," "frames,".  (Para [0221]) In some embodiments, a UE is configured with the new RAT slice 1930 as an anchor slice (reserve resource structure), for each of the LTE-compatible slice 1910 and the new RAT slice 1930. In such embodiments, the "anchor" slice provides system information for configuration and operating on the other slices. (Para [0222-0223]) License-assisted access (LAA) is one example of a LTE-compatible technology (uses a licensed or reserved band resource structure to control unlicensed band resource structure as evidenced by EINHAUS Para [0015-0017]), operates with LBT protocol. Each multi-RAT slice 1902 utilizes an LBT protocol or other distributed spectrum sharing protocol (e.g. based on carrier sense multiple access with collision avoidance (CSMA/CA)) (slice 1902 may be a sensed , and the reserved resource structure comprises at least one of:
a reserved subframe, a reserved orthogonal frequency division multiplexing (OFDM) symbol, a reserved element (RE), a reserved subcarrier, a reserved resource block (RB) and a reserved RB group (Fig. 19, Para [0215-0217]: multiple radio access technologies (RATs) coexist in one or more spectrum bands. In one such embodiment, LTE, Wi-Fi, and a New RAT are utilized by one or more operators on licensed (reserve resources) or unlicensed spectrum (sensed resources).In FIG. 19 1900, a "slice" can be interpreted as "subframes," "frames,". (Para [0226-0227]) UE requests to be configured with one or more Multi-RAT slices upon initial connection to an anchor slice or upon initiation of one or more services which are associated with a slice. OFDM numerology includes subcarrier spacing, a length of cyclic prefix and a number of OFDM symbols in one SF. See also Para [0229-230]).
EINHAUS discloses (Para [0015-0017]) LTE operation on unlicensed bands in conjunction with at least one licensed band, indicated as Licensed Assisted Access (LAA), envisioned approach at 3GPP is that the Pcell (anchor) will be operated on a licensed band, while one or more SCells will be operated on unlicensed bands.

Regarding claim 20, NAM teaches wherein the time-frequency resource structure comprises at least one of: a time domain resource structure, a frequency domain resource structure, and a spatial resource structure (Fig. 6, Fig. 6 Frame structure 600, Para [0106, 0108, 0110]: “slice” is a logical entity that is associated with numerology, MAC/RRC, and shared UL/DL time-frequency resources. ).

Regarding claim 21, NAM teaches wherein the time-frequency resource structure comprises at least one of following structures:
in a first structure, the time-frequency resource structure comprises a downlink control channel, a downlink data channel, and a downlink signal (Fig. 17, Para [0212] self-contained subframe with DL control 1710a, DL/UL data 1710b, UL/DL control 1710d that may contain A/N for the DL/UL data 1710b);
in a second structure, the time-frequency resource structure comprises an uplink control channel, an uplink data channel, and an uplink signal (Fig. 17, Para [0212] self-contained subframe with DL control 1710a, DL/UL data 1710b, UL/DL control 1710d that may contain A/N for the DL/UL data 1710b);
in a third structure, the time-frequency resource structure comprises a downlink control channel, a downlink data channel, a downlink signal, and an uplink control channel and an uplink signal (Fig. 11A, Para [0157]: the self-contained frame structure with 2 slices 1100A comprises a frame 1105A and bandwidth (B) MHz 1110A. "SF"  sub-frame within a frame; "DL" represents a downlink transmission (eNodeB to UE), "UL" uplink transmission (UE to eNodeB), "SRS" uplink pilot sequence transmitted by the UE, "A/N" refers to the ack-nack feedback from a UE regarding the reception success or failure of a downlink packet transmitted on a );
in a fourth structure, the time-frequency resource structure comprises an uplink control channel, an uplink data channel, an uplink signal, and a downlink control channel and a downlink signal;
in a fifth structure, the time-frequency resource structure comprises a downlink control channel, a downlink data channel, a downlink signal, and an uplink control channel, an uplink data channel, and an uplink signal;
a resource structure specific to a channel sounding reference signal SRS;
a resource structure specific to an uplink discovery signal UL DRS;
a resource structure specific to a physical random-access channel PRACH;
a resource structure specific to a channel state information reference symbol CSI-RS:
a beam resource structure;
a resource structure of an unlicensed carrier;
a code domain resource structure;
a UE-specific self-contained structure;
a cell-specific self-contained structure;
a node-specific self-contained structure;
a beam-specific self-contained structure; and
a carrier-specific self-contained structure.

claim 22, NAM teaches wherein any one of the downlink control channel, the unlink control channel, the downlink data channel, the downlink signal, the uplink signal and the uplink data channel meets corresponding requirements as following:
control information transmitted through the downlink control channel comprises at least one of:
control channel resource information, data channel resource information, signal resource information, resource signal, indication information of the time-frequency resource structure, sending timing of the indication information, scheduling information and reserved resource information;
wherein the scheduling information comprises single scheduling information or twice scheduling information, the single scheduling information comprising complete data scheduling information, the twice scheduling information comprising two schedulings respectively comprising part of the data scheduling information in the single scheduling information;
the reserved resource information is indicative of a reserve resource structure in the time-frequency resource structure;
control information transmitted through the uplink control channel comprises at least one of:
control channel resource information, data channel resource information, signal resource information, resource signal, indication information of the time-frequency resource structure, sending timing of the indication information, scheduling information and reserved resource information (Fig. 17, Para [0212] self-contained subframe with UL/DL control 1710d that may contain A/N for the DL/UL data 1710b (control channel resource information, data channel resource information));
wherein the scheduling information comprises single scheduling information or twice scheduling information, the single scheduling information comprising complete data scheduling information, the twice scheduling information comprising two schedulings respectively comprising part of the data scheduling information in the single scheduling information;
the reserved resource information is indicative of a reserve resource structure in the time-frequency resource structure;
the downlink data channel comprises at least one of:
a downlink data channel of a single data service, and a downlink data channel of two or more different types of data services;
wherein a resource structure in the time-frequency resource structure corresponding to the downlink data channel of the single data service comprises at least one of:
a time domain resource structure, a frequency domain resource structure, a spatial vector/matrix, and a relationship with the downlink control channel;
a resource structure in the time-frequency resource structure corresponding to the downlink data channel of the two or more different types of data services comprises:
part or all of the resource structure in the time-frequency resource structure corresponding to the downlink data channel of the single data service;
the downlink signal comprises at least one of:
a demodulation reference signal specific to a user equipment UE, a reference signal specific to the time-frequency resource structure, a channel information reference signal specific to the time-frequency resource structure, a preamble signal specific to the time-frequency resource structure, an identifier signal specific to the time-frequency resource structure, and a cell-specific reference signal, a beam-specific reference signal, and a node-specific reference signal (Fig. 11A, Para [0157]: "UERS"  set of pilot reference samples used to demodulate a UE specific PDSCH (a demodulation reference signal specific to a user equipment UE));
the uplink signal comprises at least one of:
an uplink preamble signal, an uplink demodulation reference signal, and an uplink SRS signal; and
the uplink data channel comprises at least one of:
an uplink data channel of a single data service, and an uplink data channel of two or more different types of data services:
wherein a resource structure in the time-frequency resource structure corresponding to the uplink data channel of the single data service comprises at least one of:
a time domain resource structure, a frequency domain resource structure, a spatial vector/matrix, and a relationship with the uplink control channel;
a resource structure in the time-frequency resource structure corresponding to the uplink data channel of the two or more different types of data services comprises:
part or all of the resource structure in the time-frequency resource structure corresponding to the uplink data channel of the single data service.

Regarding claim 36, NAM teaches wherein the time-frequency resource of the self-contained structure comprises at least one of:
the self-contained structure comprises continuous time-frequency resources (Fig. 6, Para [0117]: each of 630a/b and 670a/b/c, corresponds to a single self-contained subframe 610/615 for DL data transmission);
the self-contained structure comprises resources being continuous in frequency domain but discontinuous in time domain;
the self-contained structure comprises resources being discontinuous in frequency domain but continuous in time domain;
the self-contained structure comprises resources being discontinuous in frequency domain and discontinuous in time domain.

Regarding claim 37, NAM teaches wherein the acquiring, by a user equipment UE, a self-contained structure comprises:
receiving, by the UE, a notification message or control information, the notification message or the control information comprising the self-contained structure (Fig, 6, Para [0109]) UE is configured in the higher layer (e.g., RRC), to Tx/Rx signals related to the two slices, (Para [0117]) each of 630a/b and 670a/b/c (of two slices slice1 and slice 2), corresponds to a single self-contained subframe 610/615 for DL data transmission); or
acquiring, by the UE, the self-contained structure through blind detection.

Regarding claim 40, NAM teaches wherein the receiving, by the UE, data information according to the self-contained structure comprises:
determining, by the UE, information about the self-contained structure (Fig. 6 Frame structure 600, Para [0109]: A UE is configured in the higher layer (e.g., RRC), to Tx/Rx signals related to two slices, slice 1 is the eMBB slice 560a and slice 2 is the URLL slice 540a (of Fig. 5). (Para [0117]) Each of 630a/b and 670a/b/c (of Fig. 6 slices 610 and 650), corresponds to a single self-contained subframe (self-contained structure comprising a time-frequency resource structure) 610/615 for DL data transmission), the determined information comprising at least one of: whether the self-contained structure is configured, a starting position and an ending position of the self-contained structure as configured; and
receiving, by the UE, the data information according to the determined information of the self-contained structure (Para [0117]) Each of 630a/b and 670a/b/c (of Fig. 6 slices 610 and 650), corresponds to a single self-contained subframe (self-contained structure comprising a time-frequency resource structure) 610/615 for DL data transmission. (Fig. 16, Para [0201]) the UE is further configured to receive slice-specific PHY resource configuration at step 1660 on PDCH).

Regarding claim 90, NAM teaches a computer storage medium, storing computer-executable instructions, wherein the computer-executable instructions are configured to implement the information transmission method (Fig. 3, UE 116, Para [0077]: The UE 116 also includes a speaker 330, a processor 340, an input/output (I/O) interface (IF) 345, a touchscreen 350, a display 355, and a memory 360. The memory 360 includes an operating system (OS) 361 and one or more applications 362. (Para [0083]) The processor 340 can include one or more processors or other processing devices and execute the OS 361 stored in the memory 360 in order to control the overall operation of the UE 116) 
acquiring, by a user equipment UE, a self-contained structure, the self-contained structure comprising a time-frequency resource structure (Fig. 6 Frame structure 600, Para [0106, 0108-0110]: “slice” is a logical entity that is associated with numerology, MAC/RRC, and shared UL/DL time-frequency resources. Frame structure 600 illustrates for a network to support two slices - (FDM’ed, CDM’ed or SDM’ed) 610 ; and
sending or receiving, by the UE, data information according to the self-contained structure (Fig. 6, Para [0107]: Each of 630a/b and 670a/b/c, corresponds to a single self-contained subframe 610/615 for DL data transmission (receiving by the UE, data information according to the self-contained structure), in which uplink control signaling (A/N), 640a/b (sending by the UE, data information according to the self-contained structure), is multiplexed at the end of the subframe 610/615. (Para [0109]) UE is configured in the higher layer (e.g., RRC), to Tx/Rx signals related to the two slices. See also Fig. 17, Para [0212] self-contained subframe with DL control 1710a, DL/UL data 1710b, UL/DL control 1710d that may contain A/N for the DL/UL data 1710b).

Regarding claim 91, NAM teaches a user equipment, comprising: a memory, configured to store instructions Fig. 3, UE 116, Para [0077]: The UE 116 also includes a speaker 330, a processor 340, an input/output (I/O) interface (IF) 345, a touchscreen 350, a display 355, and a memory 360. The memory 360 includes an operating system (OS) 361 and one or more applications 362); and
a processor, configured to execute the instructions to perform (Para [0083]) The processor 340 can include one or more processors or other processing devices and execute the OS 361 stored in the memory 360 in order to control the overall operation of the UE 116):
acquiring a self-contained structure, the self-contained structure comprising a time-frequency resource structure (Fig. 6 Frame structure 600, Para [0106, 0108-0110]: “slice” is a logical entity that is associated with numerology, MAC/RRC, and shared UL/DL time-frequency resources. Frame structure 600 illustrates for a network to support two slices - (FDM’ed, CDM’ed or SDM’ed) 610 and (TDM’ed, CDM’ed or SDM’ed) 650 (shared UL/DL time-frequency resources). A UE is configured in the higher layer (e.g., RRC), to Tx/Rx signals related to two slices, slice 1 is the eMBB slice 560a and slice 2 is the URLL slice 540a (of Fig. 5). (Para [0117]) Each of 630a/b and 670a/b/c (of Fig. 6 slices 610 and 650), corresponds to a single self-contained subframe (self-contained structure comprising a time-frequency resource structure) 610/615 for DL data transmission. See also Fig. 18, Para [0214] a self-contained subframe 1801 comprises DL control 1810, DL/UL data 1820a, 1820b, 1820c, guard 1830 and UL/DL control 1840. DL control 1810 can schedule UEs' DL/UL data 1820a, 1820b/c multiplexed in a FDM manner (supported in US 62356216 Page 32/53 Fig. 13)); and
sending or receiving data information according to the self-contained structure (Fig. 6, Para [0107]: Each of 630a/b and 670a/b/c, corresponds to a single self-contained subframe 610/615 for DL data transmission (receiving by the UE, data information according to the self-contained structure), in which uplink control signaling ).
wherein the time-frequency resource structure comprises at least one of a reserved resource structure or a sensed resource structure (Fig. 19, Para [0215-0217]: In some embodiments, multiple radio access technologies (RATs) coexist in one or more spectrum bands. In one such embodiment, LTE, Wi-Fi, and a New RAT are utilized by one or more operators on licensed (reserve resources) or unlicensed spectrum (sensed resources). FIG. 19 1900 illustrates a multi-radio access technology (RAT) operation according to embodiments of the present disclosure. As shown in FIG. 19 1900, the multi RAT operation 1900 comprises a LTE-compatible slice 1901, a multi-RAT slice 1902, and a new RAT-compatible slice 1903 (licensed reserve resource structure or unlicenced sensed resource structure). In FIG. 19 1900, a "slice" can be interpreted as "subframes," "frames,".  (Para [0221]) In some embodiments, a UE is configured with the new RAT slice 1930 as an anchor slice (reserve resource structure), for each of the LTE-compatible slice 1910 and the new RAT slice 1930. In such embodiments, the "anchor" slice provides system information for configuration and operating on the other slices. (Para [0222-0223]) License-assisted access (LAA) is one example of a LTE-compatible technology (uses a licensed or reserved band resource structure to control unlicensed band resource structure as evidenced by EINHAUS Para [0015-0017]), operates with LBT protocol. Each multi-RAT slice 1902 utilizes an , and the reserved resource structure comprises at least one of:
a reserved subframe, a reserved orthogonal frequency division multiplexing (OFDM) symbol, a reserved element (RE), a reserved subcarrier, a reserved resource block (RB). or a reserved RB group (Fig. 19, Para [0215-0217]: multiple radio access technologies (RATs) coexist in one or more spectrum bands. In one such embodiment, LTE, Wi-Fi, and a New RAT are utilized by one or more operators on licensed (reserve resources) or unlicensed spectrum (sensed resources).In FIG. 19 1900, a "slice" can be interpreted as "subframes," "frames,". (Para [0226-0227]) UE requests to be configured with one or more Multi-RAT slices upon initial connection to an anchor slice or upon initiation of one or more services which are associated with a slice. OFDM numerology includes subcarrier spacing, a length of cyclic prefix and a number of OFDM symbols in one SF. See also Para [0229-230]).
EINHAUS discloses (Para [0015-0017]) LTE operation on unlicensed bands in conjunction with at least one licensed band, indicated as Licensed Assisted Access (LAA), envisioned approach at 3GPP is that the Pcell (anchor) will be operated on a licensed band, while one or more SCells will be operated on unlicensed bands.

Regarding claim 92, the claim is interpreted and rejected for the same reason as set forth for claim 20.
claim 93, the claim is interpreted and rejected for the same reason as set forth for claim 21.
Regarding claim 94, the claim is interpreted and rejected for the same reason as set forth for claim 22.

Regarding claim 97, NAM, or NAM with evidenced by EINHAUS, teaches wherein the self-contained structure comprises one or more basic units (Fig. 6, data subframes 600 for Slice 1 and Slice 2, Para [0117]: each of 630a/b and 670a/b/c, corresponds to a single self-contained subframe 610/615 for DL data transmission), and a configuration manner of the self-contained structure comprises at least one of:
indicating, through a dynamic indication message or a semi-static indication message, resource content of a subframe in the self-contained structure (Para [0099]) a time interval X which can contain one or more of the DL transmission part, guard, UL transmission part, and a combination of thereof regardless of they are indicated dynamically and/or semi-statically. "a subframe" is another name to refer to "a time interval X," or vice versa (indicating, through a dynamic indication message or a semi-static indication message, resource content of a subframe in the self-contained structure). The above is further illustrated in (Fig. 6, Para [0108-0109]) the first slice 610 comprises a data (frame/subframe/TTI) interval 630a, a data frame/subframe/TTI for slice (data interval) 2 670a, 670b. UE is configured in the higher layer (e.g., RRC), to Tx/Rx signals related to the two slices, slices 1 and 2; and in (Para [0147]) Fig. 10 showing self-contained frame structure comprises a plurality of 
wherein a time slot of the self-contained structure is used to transmit the dynamic indication message, the time slot comprising at least one of an uplink time slot and a downlink time slot, the dynamic indication message comprising at least one of a channel dynamic indication message and a signal dynamic indication message (Fig. 10, Para [0147]) Fig. 10 showing self-contained frame structure comprises a plurality of subframes 1001 and 1002 comprise a plurality of subframes 1015a, 1015b, a subframe 1015b comprises DL data 1020c and 1020d, a blank interval (1050), a guard interval (1030b) and UL control (1040b) (disclosing wherein the time slot comprising at least one of an uplink time slot and a downlink time slot). Nam discloses (Fig. 10, Para [0153-0154]) the location or presence of the blank interval 1050 is indicated to a serving UE receiving the DL data on SB2 1005b in a control signaling delivered in a dynamic control channel that can be transmitted every subframe 1015b. The dynamic control channel can be a dedicated control channel (a time-frequency resource in a time slot, implicit) that signals DL assignment to the UE (wherein a time slot of the self-contained structure is used to transmit the dynamic indication message, the dynamic indication message comprising at least one of a channel dynamic indication message and a signal dynamic indication message);
part of subframes or part of basic units among all the basic units of the self-contained structure is used for a dedicated resource set, the dedicated resource set comprising at least one of an uplink dedicated resource set and a downlink dedicated resource set (Fig. 18, Para [0214]: some embodiments, a self-
the self-contained structure is also provided with a self-contained subframe structure for uplink control information UCI coverage (Fig. 17, Para [0212] self-contained subframe with DL control 1710a, DL/UL data 1710b, UL/DL control 1710d that may contain A/N (UCI) for the DL/UL data 1710b (supported in US 62356216 Page 30/53-31/53 Fig. 12)).

Regarding claim 98, NAM teaches an information transmission method, comprising:
acquiring, by a user equipment UE, a self-contained structure, the self-contained structure comprising a time-frequency resource structure (Fig. 6 Frame structure 600, Para [0106, 0108-0110]: “slice” is a logical entity that is associated with numerology, MAC/RRC, and shared UL/DL time-frequency resources. Frame structure 600 illustrates for a network to support two slices - (FDM’ed, CDM’ed or SDM’ed) 610 and (TDM’ed, CDM’ed or SDM’ed) 650 (shared UL/DL time-frequency resources). A UE is configured in the higher layer (e.g., RRC), to Tx/Rx signals related to two slices, slice 1 is the eMBB slice 560a and slice 2 is the URLL slice 540a (of Fig. 5). (Para [0117]) Each of 630a/b and 670a/b/c (of Fig. 6 slices 610 and 650), corresponds to a single self-contained subframe (self-contained structure comprising a time-frequency resource structure) 610/615 for DL data transmission. See also Fig. 18, Para [0214] a self-contained subframe 1801 comprises DL control 1810, DL/UL data 1820a, 1820b, ; and
sending or receiving, by the UE, data information according to the self-contained structure (Fig. 6, Para [0107]: Each of 630a/b and 670a/b/c, corresponds to a single self-contained subframe 610/615 for DL data transmission (receiving by the UE, data information according to the self-contained structure), in which uplink control signaling (A/N), 640a/b (sending by the UE, data information according to the self-contained structure), is multiplexed at the end of the subframe 610/615. (Para [0109]) UE is configured in the higher layer (e.g., RRC), to Tx/Rx signals related to the two slices. See also Fig. 17, Para [0212] self-contained subframe with DL control 1710a, DL/UL data 1710b, UL/DL control 1710d that may contain A/N for the DL/UL data 1710b);
wherein the time-frequency resource structure comprises a sensed resource structure (Fig. 19, Para [0215-0217]: In some embodiments, multiple radio access technologies (RATs) coexist in one or more spectrum bands. In one such embodiment, LTE, Wi-Fi, and a New RAT are utilized by one or more operators on licensed (reserve resources) or unlicensed spectrum (sensed resources). FIG. 19 1900 illustrates a multi-radio access technology (RAT) operation according to embodiments of the present disclosure. As shown in FIG. 19 1900, the multi RAT operation 1900 comprises a LTE-compatible slice 1901, a multi-RAT slice 1902, and a new RAT-compatible slice 1903 (licensed reserve resource structure or unlicenced sensed resource structure). In FIG. 19 1900, a "slice" can be interpreted as "subframes," evidenced by EINHAUS Para [0015-0017]), operates with LBT protocol. Each multi-RAT slice 1902 utilizes an LBT protocol or other distributed spectrum sharing protocol (e.g. based on carrier sense multiple access with collision avoidance (CSMA/CA)) (slice 1902 may be a sensed resource structure) (supported in US 62356216 Pages 33/53-34/53, Fig. 14))).
EINHAUS discloses (Para [0015-0017]) LTE operation on unlicensed bands in conjunction with at least one licensed band, indicated as Licensed Assisted Access (LAA), envisioned approach at 3GPP is that the Pcell (anchor) will be operated on a licensed band, while one or more SCells will be operated on unlicensed bands.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US20170201968 with priority of us-provisional-application US 62356216, of record, hereinafter ‘NAM') with evidence by Einhaus et al. (US20170353912, hereinafter ‘EINHAUS’) in view of Jiang et al. (US20170208583 with priority of us-provisional-application US 62280889, of record, hereinafter ‘JIANG’).
Regarding claim 23, NAM, or NAM with evidence by EINHAUS, does not explicitly disclose wherein the control information transmitted through the uplink control channel comprises at least one of: scheduling information of the uplink data channel, an index relationship corresponding to a prescheduling, and an index relationship corresponding to a semi-persistent scheduling.
In analogous art, JIANG teaches wherein the control information transmitted through the uplink control channel comprises at least one of:
scheduling information of the uplink data channel, an index relationship corresponding to a prescheduling, and an index relationship corresponding to a semi-persistent scheduling (Fig. 14, Para [0130]: The ACK/NACK portion 1408 may also be used for transmission of other uplink control channels and information, such as the physical uplink control channel (PUCCH), random access channel (RACH), scheduling request (SR) (scheduling information of the uplink data channel), sounding reference signal (SRS),).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of JIANG to the system of NAM, or NAM with evidence by EINHAUS, in order to take the advantage of a method for transmitting and receiving acknowledgement information in a wireless communication system reducing or minimizing the overall end-to-end latency (JIANG: Para [0003, 0139]).

Regarding claim 95, the claim is interpreted and rejected for the same reason as set forth for claim 23.

Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US20170201968 with priority of us-provisional-application US 62356216, of record, hereinafter ‘NAM') with evidence by Einhaus et al. (US20170353912, hereinafter ‘EINHAUS’) in view of Jiang et al. (US20170208583 with priority of us-provisional-application US 62280889, of record, hereinafter ‘JIANG’) and with further in view of Yi et al. (US20190098626 with priority of us-provisional-application US 62328000, of record, hereinafter ‘YI’).
Regarding claim 30, the combination of NAM, or NAM with evidence by EINHAUS, and JIANG do not explicitly disclose an inter-cell interference is processed by an operation comprising: determining whether to perform time slot switching of a current cell after sensing a time slot occupancy of a neighboring cell, and an uplink and downlink interference between different UEs in a cell is processed by an operation comprising: performing alignment of unlink and downlink time slot relationship between the different UEs.
In analogous art, YI teaches an inter-cell interference is processed by an operation comprising: determining whether to perform time slot switching of a current cell after sensing a time slot occupancy of a neighboring cell (Fig. 13, Para [0078]: Inter-cell interference coordination may be done by exchanging DL/UL configuration of the reference TTI among neighbor cells. This DL/UL configuration may be a reference DL/UL configuration. If a cell wants to operate different direction from the aligned reference DL/UL configuration, it may reduce DL power or increase UL power to mitigate the interference); and
an uplink and downlink interference between different UEs in a cell is processed by an operation comprising: performing alignment of unlink and downlink time slot relationship between the different UEs (Para [0077]: Referring to FIG. 13, FIG. 13-(a) corresponds FS1, and FIG. 13-(b) corresponds to FS2. FS1 is considered as reference frame structure. Therefore, FS1 may be used for DL/UL 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of YI to the system of NAM, or NAM with evidence by EINHAUS, and JIANG in order to take the advantage of a method of inter-cell interference coordination (ICIC) mechanisms for time division duplex (TDD) based new RAT design by aligning DL/UL switching among different TTIs, mitigating the interference (YI: Para [0008, 0077-0078]).

Regarding claim 32, the combination of NAM, or NAM with evidence by EINHAUS, and JIANG do not explicitly disclose wherein a sub-frame type selection operation after the sensing operation comprises: dynamically selecting a sub-frame type or selecting the sub-frame type based on an alignment criterion of uplink and downlink time slot relationship between different UEs.
YI teaches wherein a sub-frame type selection operation after the sensing operation comprises: dynamically selecting a sub-frame type or selecting the sub-frame type based on an alignment criterion of uplink and downlink time slot relationship between different UEs (Fig. 1, Para [0035-0036]: eNBs 11 provide a communication service to particular geographical areas 15a, 15b, and 15c, providing services to UE 12 in respective serving cells. The serving cell and the neighbor cell are relatively determined based on a UE. (Fig. 13, Para [0078]) Inter-cell interference coordination may be done by exchanging DL/UL configuration of the reference TTI among neighbor cells (uplink and downlink time slot relationship between different UEs). ).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of YI to the system of NAM, or NAM with evidence by EINHAUS, and JIANG in order to take the advantage of a method of inter-cell interference coordination (ICIC) mechanisms for time division duplex (TDD) based new RAT design by aligning DL/UL switching among different TTIs, mitigating the interference (YI: Para [0008, 0077-0078]).


Claims 38 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US20170201968 with priority of us-provisional-application US 62356216, of record, hereinafter ‘NAM') with evidence by Einhaus et al. (US20170353912, hereinafter ‘EINHAUS’) in view of Yi et al. (US20190098626 with priority of us-provisional-application US 62328000, of record, hereinafter ‘YI’) and with further in view of Pelletier et al. (US20170367058 with priority of PCT/US2015/000474, or record, hereinafter ‘PELLETIER’).
Regarding claim 38, the combination of NAM, or NAM with evidence by EINHAUS, does not explicitly disclose wherein the sending
In an analogous art, YI teaches wherein the sending
sending by a user equipment UE, the data information according to a resource structure of a physical random-access channel PRACH, the resource structure of the PRACH being used to transmit at least one of a non-contention PRACH and a contention PRACH (Para [0106]: UL transmission portions may be utilized only of UL control portion. This may also be used for PRACH transmission and/or RS transmission); or
determining, by a base station, a hybrid automatic repeat request HARQ manner according to the self-contained structure, and repeatedly sending, by the base station, the data information according to the determined HARQ manner.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of YI to the system of NAM, or NAM with evidence by EINHAUS, in order to take the advantage of a method of inter-cell interference coordination (ICIC) mechanisms for time division duplex (TDD) based new RAT design by aligning DL/UL switching among different TTIs, mitigating the interference (YI: Para [0008, 0077-0078]).

In an analogous art, PELLETIER teaches the resource structure of the PRACH being used to transmit at least one of a non-contention PRACH and a contention PRACH (Para [0119]: The RA procedure may be either contention-free (CFRA) or contention-based (CBRA), for example depending on whether or not the WTRU is assigned dedicated RACH resources, either a specific preamble and/or a resource on the Physical Random Access Channel (PRACH)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PELLETIER to the system of NAM, or NAM with evidence by EINHAUS, and YI in order to take the advantage of a method for reducing transmission latency for data in the eNB for downlink transmissions or in the WTRU for uplink transmissions (PELLETIER: Para [0002]).

Claims 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US20170201968 with priority of us-provisional-application US 62356216, of record, hereinafter ‘NAM') with evidence by Einhaus et al. (US20170353912, hereinafter ‘EINHAUS’) in view of Yi et al. (US20190098626 with priority of us-provisional-application US 62328000, hereinafter ‘YI’).
Regarding claim 39, the combination of NAM, or NAM with evidence by EINHAUS, does not explicitly disclose wherein a transmission power of a same signal remains unchanged in the self-contained structure, and is same as or different from each other among different self-contained structures, or, a transmission power of a same channel remains unchanged in the self-contained structure, and is same as or different from each other among different self-contained structures, or, a transmission power of the same signal and of the same channel remains unchanged in the self-contained structure and is same as or different from each other among different self-contained structures.
In an analogous art, YI teaches a transmission power of a same channel remains unchanged in the self-contained structure, and is same as or different from each other among different self-contained structures (Fig. 13, Para [0078]: Inter-cell interference coordination may be done by exchanging DL/UL configuration of the reference TTI among neighbor cells. This DL/UL configuration may be a reference DL/UL configuration. If a cell wants to operate different direction from the aligned reference DL/UL configuration, it may reduce DL power or increase UL power to mitigate the interference (implying no change required of transmission power when DL/UL configuration of the reference TTI are same among neighbor cells)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of YI to the system of NAM, or NAM with evidence by EINHAUS, in order to take the advantage of a YI: Para [0008, 0077-0078]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Bhushan et al. (US20160277944), describing parameterized self-contained subframe structure having an interlaced portion followed by a tail portion
Xiong et al. (US20200260527), describing enhanced self-contained time-division duplex subframe structure
Islam et al. (US20170156140), describing resource block channelization for OFDM-based numerologies
Pelletier et al. (US20190089498), describing long term evolution-assisted NR flexible radio access

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413